 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   KEVIN ALLEN,                                    Case No. 1:19-cv-00154-BAM (PC)
12                     Plaintiff,                    ORDER DENYING MOTION FOR
                                                     APPOINTMENT OF COUNSEL (ECF No. 10)
13          v.
                                                     ORDER DIRECTING CLERK OF COURT TO
14   DR. LOPEZ, et al.,                              RANDOMLY ASSIGN DISTRICT JUDGE
15                     Defendants.                   FINDINGS AND RECOMMENDATIONS TO
                                                     DISMISS ACTION FOR FAILURE TO
16                                                   STATE A CLAIM
17                                                   FOURTEEN-DAY DEADLINE
18

19

20          Plaintiff Kevin Allen (“Plaintiff”) is a state prisoner proceeding pro se and in forma

21   pauperis in this civil rights action under 42 U.S.C. § 1983. On April 5, 2019, the Court screened

22   Plaintiff’s complaint and granted him leave to amend. (ECF No. 8.) Plaintiff filed a first

23   amended complaint on May 6, 2019, along with a motion to appoint counsel submitted and signed

24   by a fellow inmate. (ECF Nos. 9, 10.)

25          I.     Motion for the Appointment of Counsel

26          As noted, a motion for the appointment of counsel was filed on Plaintiff’s behalf by

27   another inmate assisting Plaintiff with filing of this lawsuit. (ECF No. 10.) The motion is not

28   signed by Plaintiff in contravention of Federal Rule of Civil Procedure 11 and Local Rule 131.
                                                    1
 1   Rule 11 and Local Rule 131 provide that each document submitted for filing must be signed

 2   personally by the party (or his attorney of record if represented) in order to be considered by the

 3   Court. Fed. R. Civ. P. 11(a); Local Rule 131. Ordinarily, the Court will strike unsigned filings

 4   from the record.

 5          Having considered the motion in this instance, the Court nonetheless finds that it should

 6   be denied. According to the moving papers, appointment of counsel is sought because Plaintiff

 7   suffers from dyslexia, he has reading scores of 0.7, 0.7 and 2.4, and he has been determined

 8   illiterate. (ECF No. 10 at 1.) In addition, counsel is sought because this a medical case and

 9   Plaintiff would fare better with counsel instead of a jail house lawyer. (Id. at 3-4.)

10          Plaintiff does not have a constitutional right to appointed counsel in this action, Rand v.

11   Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), rev’d in part on other grounds, 154 F.3d 952, 954

12   n.1 (9th Cir. 1998), and the court cannot require an attorney to represent plaintiff pursuant to 28

13   U.S.C. § 1915(e)(1). Mallard v. U.S. Dist. Court for the S. Dist. of Iowa, 490 U.S. 296, 298

14   (1989). However, in certain exceptional circumstances the court may request the voluntary

15   assistance of counsel pursuant to section 1915(e)(1). Rand, 113 F.3d at 1525.

16          Without a reasonable method of securing and compensating counsel, the Court will seek

17   volunteer counsel only in the most serious and exceptional cases.           In determining whether

18   “exceptional circumstances exist, a district court must evaluate both the likelihood of success on

19   the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the

20   complexity of the legal issues involved.” Id. (internal quotation marks and citations omitted).

21          The Court has considered Plaintiff’s request, but does not find the required exceptional

22   circumstances. For the reasons discussed below, the Court finds that Plaintiff has not stated a

23   cognizable claim for relief. He is therefore unlikely to succeed on the merits of his claims.

24   Further, there is no indication from the record that Plaintiff has been unable to adequately

25   articulate his claims—whether alone or with inmate assistance. Accordingly, Plaintiff’s motion

26   to appoint counsel (ECF No. 10) is DENIED.

27          II.     Findings and Recommendations

28                  A.      Screening Requirement and Standard
                                                       2
 1          The Court is required to screen complaints brought by prisoners seeking relief against a

 2   governmental entity and/or against an officer or employee of a governmental entity. 28 U.S.C.

 3   § 1915A(a). Plaintiff’s complaint, or any portion thereof, is subject to dismissal if it is frivolous

 4   or malicious, if it fails to state a claim upon which relief may be granted, or if it seeks monetary

 5   relief from a defendant who is immune from such relief. 28 U.S.C. §§ 1915A(b).

 6          A complaint must contain “a short and plain statement of the claim showing that the

 7   pleader is entitled to relief . . . .” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not

 8   required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere

 9   conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell

10   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). While a plaintiff’s allegations are taken

11   as true, courts “are not required to indulge unwarranted inferences.” Doe I v. Wal-Mart Stores,

12   Inc., 572 F.3d 677, 681 (9th Cir. 2009) (internal quotation marks and citation omitted).

13          To survive screening, Plaintiff’s claims must be facially plausible, which requires

14   sufficient factual detail to allow the Court to reasonably infer that each named defendant is liable

15   for the misconduct alleged. Iqbal, 556 U.S. at 678 (quotation marks omitted); Moss v. U.S.

16   Secret Serv., 572 F.3d 962, 969 (9th Cir. 2009). The sheer possibility that a defendant acted

17   unlawfully is not sufficient, and mere consistency with liability falls short of satisfying the

18   plausibility standard. Iqbal, 556 U.S. at 678 (quotation marks omitted); Moss, 572 F.3d at 969.

19                  B.      Plaintiff’s Allegations 1

20          Plaintiff is currently housed at Kern Valley State Prison, where the events in the complaint

21   are alleged to have occurred. Plaintiff names the following defendants: (1) Dr. Lopez; (2) Dr.

22   Spaeth; (3) Dr. Sao; (4) Dr. Ulit; (5) Dr. Patel; (6) P.A. Ogbuehi; and (7) Dr. J. Wang. Plaintiff

23   alleges a violation of his Eighth Amendment rights.

24          Plaintiff reportedly suffers from a chronic lower back disorder of spinal stenosis and a

25   pinched nerve on his right leg, which cause him pain. On August 23, 2017, Plaintiff was seen by

26   Nurse Practitioner M. Pallomina. M. Pallomina told Plaintiff that the MAR Committee doctors

27
     1
             Plaintiff’s first amended complaint references numerous exhibits, which are not attached
28   to the complaint or available on the Court’s docket.
                                                       3
 1   discontinued Plaintiff’s morphine.

 2          On September 25, 2017, Plaintiff reported that physical therapy did not work, he was in

 3   excruciating pain, he sometimes cried due to the pain, and morphine helped.

 4          On October 18, 2017, Plaintiff saw a nurse and was told that the MAR Committee stopped

 5   his morphine.

 6          On November 30, 2017, Chief Executive Officer K. Brown concurred with the denial of

 7   Plaintiff’s 602 grievance.

 8          On June 27, 2017, Plaintiff filled out a medical slip to see a doctor because his back hurt.

 9   When he saw the nurse, he was told there was nothing the doctor could do for him.

10          On September 22, 2017, Plaintiff filled out another medical slip and was told by the

11   Licensed Vocational Nurse that they stopped his meds. Plaintiff claims that he needed his meds

12   and is in unbelievable pain all day.

13          On October 16, 2017, Plaintiff filed another medical slip requesting to see a doctor. The

14   nurse told Plaintiff that they stopped his morphine. Plaintiff said that he was in pain all day.

15   Plaintiff was told that the MAR Committee doctors were the only people who could give his

16   medication back or the prison doctor.

17          On June 14, 2018, Plaintiff filed another medical slip, complaining that he was in

18   excruciating back pain, he could not walk or sleep and the medications were not helping. The

19   nurse told Plaintiff that the MAR Committee stopped his medications.

20          On July 15, 2018, Plaintiff filed another medical slip, claiming that the medications were

21   not working, and he needed to see a doctor. Plaintiff reported that he was in excruciating pain all

22   day.

23          On December 4, 2018, Plaintiff filed another medical slip because his back was hurting.

24   Plaintiff was told that the only people who could give the morphine back to him was the doctor or

25   the MAR Committee.

26          On July 3, 2018, Plaintiff sent a CDCR 22 Form to Defendant Dr. Lopez of the MAR

27   Committee, explaining that they took him of his morphine and he had been in excruciating pain.

28          On February 21, 2018, Plaintiff saw Defendant Dr. Wang and asked for his morphine
                                                     4
 1   because he was in excruciating pain all day. Defendant Dr. Wang told Plaintiff no and that his

 2   pain was one of the things that he was going to have to deal with. Plaintiff told him that the other

 3   medication did not work, and he was going to let a court know what they were doing.

 4          On January 24, 2019, Plaintiff again saw Defendant Dr. Wang. The medication that

 5   Plaintiff was taking, oxcarbazepine, did not help.         Plaintiff explained that he had been

 6   complaining for months that his medication did not work and that he had been in excruciating

 7   pain. Plaintiff asked if Defendant Dr. Wang could put him back on morphine. Defendant Dr.

 8   Wang refused. When asked why he refused, Defendant Dr. Wang stated that they did not give

 9   out that medication any more. Plaintiff told him that as a doctor he should know that morphine

10   helps his pain. Defendant Dr. Wang told Plaintiff that he was not getting it back and he would

11   have to deal with it. Defendant Dr. Wang also told Plaintiff that he would request that Plaintiff

12   see another neurosurgeon. When asked what medication he would give for pain, Defendant Dr.

13   Wang did not respond.

14          Plaintiff contends that he has been getting morphine for his pain, which helps. However,

15   as soon as he transferred to Kern Valley State Prison, the MAR Committee doctors stopped his

16   medication without consulting a rheumatologist to see if it was medically necessary to take him

17   off of morphine. Plaintiff also contends that defendant had no medical justification for refusing

18   to address Plaintiff’s pain, either by failing to give him morphine or any medication that would

19   help with his pain. Additionally, Plaintiff asserts that Dr. Harold Segal, a neurological surgeon,

20   has recommended a microsurgical laminotomy at L4-5 on the right.

21          As relief, Plaintiff seeks compensatory and punitive damages.

22                  C.      Discussion

23          Plaintiff’s complaint fails to state a cognizable claim. As Plaintiff is proceeding pro se, he

24   will be given an opportunity to amend his complaint to cure the identified deficiencies. To assist

25   Plaintiff, the Court provides the pleading and legal standards applicable to his claims.

26                  1.      Linkage Requirement

27          The Civil Rights Act under which this action was filed provides:

28          Every person who, under color of [state law] ... subjects, or causes to be
                                               5
 1          subjected, any citizen of the United States ... to the deprivation of any rights,
            privileges, or immunities secured by the Constitution ... shall be liable to the party
 2          injured in an action at law, suit in equity, or other proper proceeding for redress.

 3   42 U.S.C. § 1983. The statute plainly requires that there be an actual connection or link between

 4   the actions of the defendants and the deprivation alleged to have been suffered by Plaintiff. See

 5   Monell v. Dep’t of Soc. Servs., 436 U.S. 658 (1978); Rizzo v. Goode, 423 U.S. 362 (1976). The

 6   Ninth Circuit has held that “[a] person ‘subjects’ another to the deprivation of a constitutional

 7   right, within the meaning of section 1983, if he does an affirmative act, participates in another’s

 8   affirmative acts, or omits to perform an act which he is legally required to do that causes the

 9   deprivation of which complaint is made.” Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).

10          Here, Plaintiff fails to link to Dr. Spaeth, Dr. Sao, Dr. Ulit, Dr. Patel or Physician’s

11   Assistant Ogbuehi to any deprivation of his rights. These defendants are not mentioned in

12   Plaintiff’s complaint and there are no factual allegations demonstrating that anything they did or

13   did not do resulted in a violation of Plaintiff’s constitutional rights. Plaintiff previously was

14   informed that in any amended complaint, he must allege what each individual did or did not do

15   that resulted in a violation of his constitutional rights. Despite being provided with the relevant

16   pleading standard, Plaintiff has been unable to cure this deficiency.

17                  2.      Eighth Amendment – Deliberate Indifference to Serious Medical Need

18          A prisoner’s claim of inadequate medical care does not constitute cruel and unusual

19   punishment in violation of the Eighth Amendment unless the mistreatment rises to the level of

20   “deliberate indifference to serious medical needs.” Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir.

21   2006) (quoting Estelle v. Gamble, 429 U.S. 97, 104 (1976)). The two-part test for deliberate

22   indifference requires Plaintiff to show (1) “a ‘serious medical need’ by demonstrating that failure

23   to treat a prisoner's condition could result in further significant injury or the ‘unnecessary and

24   wanton infliction of pain,’” and (2) “the defendant's response to the need was deliberately

25   indifferent.” Jett, 439 F.3d at 1096.

26          A defendant does not act in a deliberately indifferent manner unless the defendant “knows

27   of and disregards an excessive risk to inmate health or safety.” Farmer v. Brennan, 511 U.S. 825,

28   837 (1994). “Deliberate indifference is a high legal standard,” Simmons v. Navajo Cty. Ariz., 609
                                                      6
 1   F.3d 1011, 1019 (9th Cir. 2010); Toguchi v. Chung, 391 F.3d 1051, 1060 (9th Cir. 2004), and is

 2   shown where there was “a purposeful act or failure to respond to a prisoner’s pain or possible

 3   medical need” and the indifference caused harm. Jett, 439 F.3d at 1096.

 4          In applying this standard, the Ninth Circuit has held that before it can be said that a

 5   prisoner’s civil rights have been abridged, “the indifference to his medical needs must be

 6   substantial. Mere ‘indifference,’ ‘negligence,’ or ‘medical malpractice’ will not support this cause

 7   of action.” Broughton v. Cutter Labs., 622 F.2d 458, 460 (9th Cir. 1980) (citing Estelle, 429 U.S.

 8   at 105–06). “[A] complaint that a physician has been negligent in diagnosing or treating a medical

 9   condition does not state a valid claim of medical mistreatment under the Eighth Amendment.

10   Medical malpractice does not become a constitutional violation merely because the victim is a

11   prisoner.” Estelle, 429 U.S. at 106; see also Anderson v. Cty. of Kern, 45 F.3d 1310, 1316 (9th

12   Cir. 1995). Even gross negligence is insufficient to establish deliberate indifference to serious

13   medical needs. See Wood v. Housewright, 900 F.2d 1332, 1334 (9th Cir. 1990).

14          Further, a “difference of opinion between a physician and the prisoner—or between

15   medical professionals—concerning what medical care is appropriate does not amount to

16   deliberate indifference.” Snow v. McDaniel, 681 F.3d 978, 987 (9th Cir. 2012) (citing Sanchez v.

17   Vild, 891 F.2d 240, 242 (9th Cir. 1989) ), overruled in part on other grounds, Peralta v. Dillard,

18   744 F.3d 1076, 1082–83 (9th Cir. 2014); Wilhelm v. Rotman, 680 F.3d 1113, 1122–23 (9th Cir.

19   2012) (citing Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1986)). Rather, Plaintiff “must

20   show that the course of treatment the doctors chose was medically unacceptable under the

21   circumstances and that the defendants chose this course in conscious disregard of an excessive

22   risk to [his] health.” Snow, 681 F.3d at 988 (citing Jackson, 90 F.3d at 332) (internal quotation

23   marks omitted).

24          Here, Plaintiff essentially argues that the MAR Committee, Dr. Wang and Dr. Lopez

25   failed to prescribe him morphine for his pain. Plaintiff’s allegations fail to state a claim under the

26   Eighth Amendment. Plaintiff’s disagreement with the committee, its members or his treating

27   physicians about the appropriate medication regimen does not amount to deliberate indifference

28   to serious medical needs. There is no indication that the course of pain treatment provided was
                                                       7
 1   medically unacceptable under the circumstances or that any physician denied Plaintiff treatment.

 2   According to the allegations, Plaintiff was prescribed medication for pain and received a

 3   neurological consult with a surgeon for additional treatment. Plaintiff’s allegations fail to support

 4   any assertion that these defendants denied Plaintiff treatment for his pain or condition or acted

 5   with deliberate indifference to his pain.

 6                   3.      Grievance Procedure

 7           Plaintiff’s allegations also suggest that he seeks to hold defendants liable based on a

 8   review of a Plaintiff’s 602 inmate appeal regarding his medical care. However, Plaintiff cannot

 9   pursue any claims against prison staff based solely on the processing and review of inmate

10   appeals. The existence of an inmate appeals process does not create a protected liberty interest

11   upon which Plaintiff may base a claim that he was denied a particular result or that the appeals

12   process was deficient. Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir. 2003) (Prisoners do not

13   have a “separate constitutional entitlement to a specific prison grievance procedure.”) (citation

14   omitted), cert. denied, 541 U.S. 1063 (2004); Mann v. Adams, 855 F.2d 639, 640 (9th Cir. 1988).

15           D.      Conclusion and Recommendation

16           Plaintiff’s amended complaint fails to state a cognizable claim for relief. Despite being

17   provided with the relevant legal standards, Plaintiff has been unable to cure the deficiencies in his

18   complaint. Further leave to amend is not warranted. Lopez v. Smith, 203 F.3d 1122, 1130 (9th

19   Cir. 2000).

20           Accordingly, the Court HEREBY DIRECTS the Clerk of the Court to randomly assign a

21   district judge to this action.

22           Furthermore, for the reasons stated above, IT IS HEREBY RECOMMENDED that this

23   action be dismissed for Plaintiff’s failure to state a claim upon which relief may be granted.

24           These Findings and Recommendation will be submitted to the United States District Judge

25   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen

26   (14) days after being served with these Findings and Recommendation, Plaintiff may file written

27   objections with the Court. The document should be captioned “Objections to Magistrate Judge’s

28   Findings and Recommendation.” Plaintiff is advised that failure to file objections within the
                                                      8
 1   specified time may result in the waiver of the “right to challenge the magistrate’s factual findings”

 2   on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v. Sullivan,

 3   923 F.2d 1391, 1394 (9th Cir. 1991)).
     IT IS SO ORDERED.
 4

 5      Dated:     May 10, 2019                               /s/ Barbara   A. McAuliffe             _
                                                          UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      9
